Citation Nr: 1215429	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  11-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a "heart condition (systolic murmur)."
 
2.  Entitlement to service connection for a cardiovascular disability, to include a systolic murmur and coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from August 1942 to January 1946.

This appeal comes before the Board of Veterans Appeals (Board) from a March 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that determined that new and material evidence had not been submitted to reopen the claim for entitlement to service connection for a systolic murmur.

In February 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a cardiovascular disability, to include a systolic heart murmur and coronary artery disease, is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1946 rating decision, the RO denied the Veteran's claim of entitlement to service connection for "heart condition, systolic murmur."
 
2.  Evidence added to the record since the March 1946 decision is relevant and probative of the issue of entitlement to service connection for a cardiovascular disability, to include a systolic murmur.


CONCLUSIONS OF LAW

1.  The March 1946 rating decision that denied service connection for a heart condition, systolic murmur, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received and the claim for entitlement to service connection for a cardiovascular disability, to include a systolic murmur, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), Court specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

In light of the decision herein reopening the claim for entitlement to service connection for a cardiovascular disability, the Board finds that any errors with regard to the VCAA duties to notify and/or assist are harmless. 


II. Legal Criteria

A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2011), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, Vet. App. 2006 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  


Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 and cardiovascular-renal disease or endocarditis (including all forms of valvular heart disease), becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313  (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57. 


III. Legal Analysis

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for a heart condition.  The record reflects that, in March 1946, the RO denied the Veteran's claim of service connection for a systolic murmur because the condition was not found on his last examination.  It was noted that the claim was rated on incomplete records.  No appeal was taken from that determination, and there has been no allegation of CUE in that regard.  As such, it is final.  38 U.S.C.A. § 7105.  

With respect to evidence of record at the time of the final March 1946 rating decision, the AOJ noted that the dates of the last examination were contained in the service records.  In the regard, the Board observes that of record is the January 1946 separation examination (containing a 1946 VA date stamp) disclosing negative cardiovascular abnormality.

Evidence added to the record since the final March 1946 RO decision includes service treatment records showing that the Veteran was hospitalized in April 1945. The clinical record noted that the Veteran had a structural defect of the pulmonary valve that was consistent with a systolic murmur.  It was also noted that the murmur was functional, not present all the time and disappeared on standing.  Another clinical record shows that the Veteran was diagnosed with moderately severe valvular heart disease and mitral stenosis, which had an undetermined cause.  The Veteran's January 1946 separation examination report shows that a systolic murmur was listed as a significant disease which was diagnosed in April 1945 at 13th Station Hospital, Mindora, Phippine, Islands.

The evidence received since the March 1946 rating decision reflects that the Veteran was noted to have a systolic heart murmur and valvular heart disease while in service.  Likewise, post-service evidence of record also shows that the Veteran has been noted to have a systolic murmur and has been diagnosed with, and treated for, coronary artery disease, arteriosclerotic heart disease, and coronary atherosclerosis, which was not shown previously.  In addition, since the prior denial was for a murmur, evidence of coronary artery disease would constitute a new claim.  Because the denial of service connection for the murmur was based upon the fact that a murmur had not been found on last examination, evidence of a current murmur is new and material.  Additionally, certain service treatment records were received after the 1946 rating decision.  Therefore, when viewed in the context of the record, this evidence relates to a fact not previously demonstrated prior to March 1946 and it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board finds that such evidence is new and material and the claim of entitlement to service connection for a cardiovascular disability is reopened.  See 38 C.F.R. § 3.156.  The application to reopen the claim is therefore granted and is further addressed in the decision that follows.


ORDER

The application to reopen the claim for entitlement to service connection for a cardiovascular disability, to include a systolic murmur, is granted.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2011).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for a cardiovascular disability.  With respect to a current disability, post-service treatment records show that since 1993, the Veteran has been noted to have a systolic heart murmur and has been diagnosed with, and treated for, arteriosclerotic heart disease, coronary atherosclerosis and/or coronary artery disease.  With regard to an in-service injury or disease, his service treatment records show that he was hospitalized in April 1945, where he was noted to have a systolic murmur and was diagnosed with moderately severe valvular heart disease and mitral stenosis.  The Veteran has not been afforded a VA examination to determine the nature and etiology of such condition.  Therefore, the Board finds that the claim must be remanded to afford the Veteran a VA examination with opinion in this regard.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Contact the Veteran and request that he furnish the names, addresses names, addresses, and dates of treatment of all medical providers from whom he has received treatment for a cardiovascular disability since service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.  Any negative response should be noted. 

2.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of any current cardiovascular disability.  The claims folder must be made available to the examiner for review in connection with the examination.  All necessary tests should be performed.  All current cardiovascular disabilities should be identified. 

The examiner should be requested to furnish an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed cardiovascular disability is related to any incident of his service, to include the documented in-service diagnosis of a systolic heart murmur and valvular heart disease and mitral stenosis in 1945.  

The examiner should also specifically comment on whether the Veteran has current mitral valve disease and, if so, whether there is any relationship between the coronary artery disease and the in-service findings.

The examiner should also consider the Veteran's lay statements when rendering the opinion.

If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.

As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case and opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


